Form 51-102F3 Material Change Report Item 1Name and Address of Company MAG SILVER CORP. (the “Issuer”) 328 – Burrard Street Vancouver BC, V6C 2B5 Telephone:(604) 630-1399Facsimile:(604) 484-4710 Item 2Date of Material Change November 5, 2007 Item 3News Release The Issuer issued a news release at Vancouver, British Columbia on 5 November 2007 through Marketwire. Item 4Summary of Material Change MAG SILVER & PEÑOLES UPDATE RESULTS AT VALDECAÑAS Drill hole adds 150 metres to strike length Vancouver, B.C…MAG Silver Corp. (TSX:MAG) (AMEX:MVG) (“MAG”)and Industrias Peñoles S.A.B. de C.V. (“Peñoles”)announce assay results have been received for Hole GB andprovide visual information on the results from the most easterly hole to date,
